Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.) Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

2.) Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/03/22 and 04/18/22 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

3.) Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)          the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)          the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)          the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a tilt driving unit”, “a focus driving unit”, in claims 1-14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim limitations “a tilt driving unit”, “a focus driving unit”, has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “a tilt driving unit”, “a focus driving unit”, coupled with functional language “configured to perform tilt driving”, “configured to perform focus driving” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-14 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 

Support for the structure that performs the functions of “a tilt driving unit”, “a focus driving unit”, appear to be implemented by a processor and a memory that stores a program which is used by the processor to execute the claimed functions along with the algorithm shown in Figures 9, 11A-11B and their corresponding descriptions in the specification (Paragraph 0067; Figures 9 and 11A-11B of the Specification). 


If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).



4.) Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 13 mentions “an image sensor” in Line 6 of the claim. However, line 2 of the claim already mentions “an image sensor”. Does the control apparatus require a separate image sensor? Therefore, claim 13 is indefinite as presently written. 

Regarding dependent claim 14, the claim depends either directly or indirectly from claim 13, and thus inherits all the limitations of independent claim 13. Based on its dependence and the foregoing rejection to claim 13, claim 13 is also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.) Claim(s) 1-3 and 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (US Pub No.: 2020/0137313A1) and further in view of Numata (US Pub No.: 2020/0137293A1).

With regard to Claim 1, Sato et al. disclose a control apparatus (Imaging apparatus 1 with tilt/zoom/focus controller and camera signal processor 109, Figure 1; Abstract; Paragraphs 0022-0029) comprising: 
a tilt driving unit (See evaluation driving calculator, tilt focus plane detector 113, tilt angle calculator 114, tilt zoom focus controller 115, image sensor driver 116,  Figure 1; Paragraphs 0025-0029) configured to perform tilt driving by changing a tilt of at least one of an image sensor (Image sensor 106, Figure 1; Paragraph 0029) and an optical system (See optical system 100, Paragraph 0022 and Figure 1. The image sensor driver 116 tilts the image sensor 106 around an image sensor rotational axis based on the tilt angle set position instructed from the tilt/zoom/focus controller 115, Paragraph 0029; Figures 1 and 9); 
a focus driving unit (Focus driver 117, Figure 1; Paragraphs 0028-0030) configured to perform focus driving by moving in an optical axis direction a focus lens (focus lens 102)  that constitutes at least part of the optical system (optical system 100) (The focus driver 117 controls the position of the focus lens 102 based on the focus set position instructed from the tilt/zoom/focus controller 115, Paragraph 0030; Figure 1); 
at least one processor (Camera signal processor 109, Paragraphs 0024-0025; Figure 1);
a control unit (Tilt/zoom/focus controller 115, Paragraph 0028; Figure 1) configured to control the focus driving unit and the tilt driving unit for focusing on at least a first area and a second area in a plurality of areas in an image (A tilt/zoom/focus controller 115 controls an image sensor driver 116, a focus driver 117, and a zoom driver 118 based on an instruction from a communicator 110 corresponding to an external command and the tilt angle calculated by the tilt angle calculator 114. More specifically, a tilt angle set position, a focus set position, and a zoom set position are instructed to each of the image sensor driver 116, the focus driver 117, and the zoom driver 118, Paragraph 0028; Figure 1. An evaluation frame should be provided in an in-focus area in the tilt control. Evaluation frames 1 to 32 show focusing on at least a first and second area of a plurality of areas in an image, Paragraphs 0003, 0025-0026, 0046; Figure 9); and 
a first determination unit (Tilt/zoom/focus controller 115, Paragraph 0028; Figure 1) configured to determine a control method of the control unit based on whether or not a distance between a position of at least one of the first area and the second area (evaluation frames) and a position corresponding to a tilt axis in the image is smaller than a predetermined threshold (determination on whether an evaluation frame is near the image sensor rotational axis and thus smaller than a predetermined threshold for optimal tilt angle) (In the step S805, the tilt/zoom/focus controller 115 determines whether or not the evaluation frame set in the step S802 is an evaluation frame near the image sensor rotational axis. If the evaluation frame set in the step S802 is the evaluation frame near the image sensor rotational axis, the flow proceeds to the step S809. If the evaluation frame is not near the image sensor rotational axis, the flow proceeds to the step S806, Paragraph 0045; Figure 8a. In the step S806, the tilt/zoom/focus controller 115 determines whether the evaluation frame set in the step S802 is an evaluation frame set in a low contrast area, based on the tilt scanning result acquired in the step S803. More specifically, the tilt/zoom/focus controller 115 determines whether or not a difference value between the maximum value and the minimum value of the evaluation value acquired in the step S803 is smaller than a predetermined value, Paragraph 0057). 

Sato et al. do not explicitly teach that the control apparatus has at least one memory coupled to the at least one processor storing instructions that, when executed by the at least one processor, cause the at least one processor to function as the control unit and first determination unit. Numata teaches of a control apparatus that has a memory coupled to the at least one processor storing instructions that, when executed by the at least one processor, causes the at least one processor to function as a control unit and determination unit, 
(Numata teaches of an imaging apparatus (control apparatus) includes a focus controller, an image sensor, an angle controller configured to change an angle of an imaging plane of the image sensor, an evaluation value acquirer configured to acquire a contrast evaluation value in a first evaluation area of the image sensor during a focus control, and to acquire a contrast evaluation value in a second evaluation area different from the first evaluation area during an angle control, and an exposure controller configured to control an exposure condition of the image sensor. The exposure controller determines a first exposure condition so as to provide a correct exposure value to the first evaluation area during the focus control, and determines a second exposure condition different from the first exposure so as to provide a correct exposure value to the second evaluation area during the angle control, Abstract and Figure 1 of Numata. 
Numata teaches of that the invention can also be realized by a computer of a system or apparatus that reads out and executes computer executable instructions (e.g., one or more programs) recorded on a storage medium (which may also be referred to more fully as a ‘non-transitory computer-readable storage medium’) to perform the functions of one or more of the above-described embodiment(s) and/or that includes one or more circuits (e.g., application specific integrated circuit (ASIC)) for performing the functions of the apparatus, Paragraph 0091 of Numata. It would have been obvious and well-known to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the system described by Sato using a computer-readable storage medium storing a computer program which is executed by a processor. By using such an implementation, the system of Sato may be constructed using general purpose programmable components thereby reducing the need for custom hardware design. Additionally, the use of such an implementation allows for easy upgrading of the system by changing the stored program, thereby allowing for implementation of new features without requiring changes to the underlying hardware). 

Regarding Claim 2, Sato et al. and Numata teach of the control apparatus according to claim 1, wherein the predetermined threshold is set based on a depth of field (The tilt control enables a short-distance object to a long-distance object to be located in a depth of field for a predetermined plane and maintains an in-focus state. A first control method is a control to set the highest optimal tilt angle among a plurality of optimal tilt angles determined to coincide with each other by the same number of evaluation frames. At this time, the passage area 1101-1 can be focused in the illustrative scene in FIG. 10 through the control that sets the largest optimal tilt angle. The reason why the higher optimal tilt angle is used is that the control with the higher optimal tilt angle can provide a deeper depth than the control with the smaller optimal tilt angle, and thus a higher tilt control effect, Paragraphs 0032, 0073 of Sato et al.). 

In regard to Claim 3, Sato et al. and Numata teach of the control apparatus according to claim 2, wherein the predetermined threshold is a first threshold in a case where the depth of field is shallower than a predetermined depth of field, and wherein the predetermined threshold is a second threshold larger than the first threshold in a case where the depth of field is deeper than the predetermined depth of field (deeper depth for higher optimal tilt angle and smaller depth for smaller optimal tilt angle)  (A first control method is a control to set the highest optimal tilt angle among a plurality of optimal tilt angles determined to coincide with each other by the same number of evaluation frames. At this time, the passage area 1101-1 can be focused in the illustrative scene in FIG. 10 through the control that sets the largest optimal tilt angle. The reason why the higher optimal tilt angle is used is that the control with the higher optimal tilt angle can provide a deeper depth than the control with the smaller optimal tilt angle, and thus a higher tilt control effect. Therefore, this control method is suitable for the imaging scene that always gives priority to a deeper depth, Paragraphs 0032, 0073, 0078 of Sato et al.).

With regard to Claim 12, Sato et al. and Numata teach the control apparatus according to claim 1, wherein the first area and the second area are at least one of an area designated by a user and an area in which an object is detected by an object detection (The light that has passed through the optical system 100 forms an object image as an optical image on an image sensor 106 via a band-pass filter (BPF hereinafter) 104 and a color filter 105. The BPF 104 may be inserted into and ejected from the optical path of the optical system 100. The object image is photoelectrically converted by the image sensor 106, Paragraph 0023 of Sato et al.. The evaluation areas (first and second areas) are based on an object detection and are designated by a user, Paragraphs 0061-0062, 0076-0077 of Sato et al.). 


With regard to Claim 13, Sato et al. disclose an image pickup apparatus (Imaging apparatus 1, Abstract and Figure 1) comprising:
an image sensor (Image sensor 106, Figure 1; Paragraph 0029); and
a control apparatus (Imaging apparatus 1 with tilt/zoom/focus controller and camera signal processor 109, Figure 1; Abstract; Paragraphs 0022-0029), wherein the control apparatus includes: 
a tilt driving unit (See evaluation driving calculator, tilt focus plane detector 113, tilt angle calculator 114, tilt zoom focus controller 115, image sensor driver 116,  Figure 1; Paragraphs 0025-0029) configured to perform tilt driving by changing a tilt of at least one of an image sensor (Image sensor 106, Figure 1; Paragraph 0029) and an optical system (See optical system 100, Paragraph 0022 and Figure 1. The image sensor driver 116 tilts the image sensor 106 around an image sensor rotational axis based on the tilt angle set position instructed from the tilt/zoom/focus controller 115, Paragraph 0029; Figures 1 and 9); 
a focus driving unit (Focus driver 117, Figure 1; Paragraphs 0028-0030) configured to perform focus driving by moving in an optical axis direction a focus lens (focus lens 102)  that constitutes at least part of the optical system (optical system 100) (The focus driver 117 controls the position of the focus lens 102 based on the focus set position instructed from the tilt/zoom/focus controller 115, Paragraph 0030; Figure 1); 
at least one processor (Camera signal processor 109, Paragraphs 0024-0025; Figure 1);
a control unit (Tilt/zoom/focus controller 115, Paragraph 0028; Figure 1) configured to control the focus driving unit and the tilt driving unit for focusing on at least a first area and a second area in a plurality of areas in an image (A tilt/zoom/focus controller 115 controls an image sensor driver 116, a focus driver 117, and a zoom driver 118 based on an instruction from a communicator 110 corresponding to an external command and the tilt angle calculated by the tilt angle calculator 114. More specifically, a tilt angle set position, a focus set position, and a zoom set position are instructed to each of the image sensor driver 116, the focus driver 117, and the zoom driver 118, Paragraph 0028; Figure 1. An evaluation frame should be provided in an in-focus area in the tilt control. Evaluation frames 1 to 32 show focusing on at least a first and second area of a plurality of areas in an image, Paragraphs 0003, 0025-0026, 0046; Figure 9); and 
a first determination unit (Tilt/zoom/focus controller 115, Paragraph 0028; Figure 1) configured to determine a control method of the control unit based on whether or not a distance between a position of at least one of the first area and the second area (evaluation frames) and a position corresponding to a tilt axis in the image is smaller than a predetermined threshold (determination on whether an evaluation frame is near the image sensor rotational axis and thus smaller than a predetermined threshold for optimal tilt angle) (In the step S805, the tilt/zoom/focus controller 115 determines whether or not the evaluation frame set in the step S802 is an evaluation frame near the image sensor rotational axis. If the evaluation frame set in the step S802 is the evaluation frame near the image sensor rotational axis, the flow proceeds to the step S809. If the evaluation frame is not near the image sensor rotational axis, the flow proceeds to the step S806, Paragraph 0045; Figure 8a. In the step S806, the tilt/zoom/focus controller 115 determines whether the evaluation frame set in the step S802 is an evaluation frame set in a low contrast area, based on the tilt scanning result acquired in the step S803. More specifically, the tilt/zoom/focus controller 115 determines whether or not a difference value between the maximum value and the minimum value of the evaluation value acquired in the step S803 is smaller than a predetermined value, Paragraph 0057). 

Sato et al. do not explicitly teach that the control apparatus has at least one memory coupled to the at least one processor storing instructions that, when executed by the at least one processor, cause the at least one processor to function as the control unit and first determination unit. Numata teaches of a control apparatus that has a memory coupled to the at least one processor storing instructions that, when executed by the at least one processor, causes the at least one processor to function as a control unit and determination unit, 
(Numata teaches of an imaging apparatus (control apparatus) includes a focus controller, an image sensor, an angle controller configured to change an angle of an imaging plane of the image sensor, an evaluation value acquirer configured to acquire a contrast evaluation value in a first evaluation area of the image sensor during a focus control, and to acquire a contrast evaluation value in a second evaluation area different from the first evaluation area during an angle control, and an exposure controller configured to control an exposure condition of the image sensor. The exposure controller determines a first exposure condition so as to provide a correct exposure value to the first evaluation area during the focus control, and determines a second exposure condition different from the first exposure so as to provide a correct exposure value to the second evaluation area during the angle control, Abstract and Figure 1 of Numata. 
Numata teaches of that the invention can also be realized by a computer of a system or apparatus that reads out and executes computer executable instructions (e.g., one or more programs) recorded on a storage medium (which may also be referred to more fully as a ‘non-transitory computer-readable storage medium’) to perform the functions of one or more of the above-described embodiment(s) and/or that includes one or more circuits (e.g., application specific integrated circuit (ASIC)) for performing the functions of the apparatus, Paragraph 0091 of Numata. It would have been obvious and well-known to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the system described by Sato using a computer-readable storage medium storing a computer program which is executed by a processor. By using such an implementation, the system of Sato may be constructed using general purpose programmable components thereby reducing the need for custom hardware design. Additionally, the use of such an implementation allows for easy upgrading of the system by changing the stored program, thereby allowing for implementation of new features without requiring changes to the underlying hardware). 


Regarding Claim 14, Sato et al. and Numata disclose the image pickup apparatus according to claim 13, further comprising an imaging optical system as the optical system (An optical system 100 includes a zoom lens 101 that moves in an optical axis direction to change a focal length, a focus lens 102 that moves in the optical axis direction for focusing, and a diaphragm unit 103 that adjusts a light amount. The light that has passed through the optical system 100 forms an object image as an optical image on an image sensor 106 via a band-pass filter (BPF hereinafter) 104 and a color filter 105. The BPF 104 may be inserted into and ejected from the optical path of the optical system 100. The object image is photoelectrically converted by the image sensor 106, Paragraphs 0022-0023 and Figure 1). 

Method Claim 15 and computer program storing Claim 16 correspond to apparatus claim 1 (See above rejection of claim 1. Also, as mentioned above, Numata teaches of that the invention can also be realized by a computer of a system or apparatus that reads out and executes computer executable instructions (e.g., one or more programs) recorded on a storage medium (which may also be referred to more fully as a ‘non-transitory computer-readable storage medium’) to perform the functions of one or more of the above-described embodiment(s) and/or that includes one or more circuits (e.g., application specific integrated circuit (ASIC)) for performing the functions of the apparatus, Paragraph 0091 of Numata. It would have been obvious and well-known to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the system described by Sato using a computer-readable storage medium storing a computer program which is executed by a processor. By using such an implementation, the system of Sato may be constructed using general purpose programmable components thereby reducing the need for custom hardware design. Additionally, the use of such an implementation allows for easy upgrading of the system by changing the stored program, thereby allowing for implementation of new features without requiring changes to the underlying hardware). 



6.) Allowable Subject Matter
Claims 4-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRITHAM DAVID PRABHAKHER whose telephone number is (571)270-1128. The examiner can normally be reached Monday to Friday 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 5712727372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Pritham David Prabhakher
Patent Examiner
Pritham.Prabhakher@uspto.gov
/PRITHAM D PRABHAKHER/Primary Examiner, Art Unit 2697